        Case 1:19-cv-02973-SCJ Document 80 Filed 08/22/19 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

SISTERSONG WOMEN OF COLOR                 )
                                          )
REPRODUCTIVE JUSTICE                      )
COLLECTIVE et al.,                        )
                                          )
                                          )
      Plaintiffs,                         ) Civil Action No.: 1:19-cv-02973-SCJ
                                          )
                                          )
vs.                                       )
                                          )
                                          )
BRIAN KEMP et al.,                        )
                                          )
                                          )
                                          )
       Defendants.                        )
                                          )
                                          )

                                      ORDER

      Pending before the Court is Plaintiffs’ unopposed motion for an extension of

time in which to file their Reply in Support of Plaintiffs’ Motion for a Preliminary

Injunction. Having considered the parties’ briefing, all evidence of record, and the

applicable law,

      IT IS ORDERED that Plaintiffs’ motion is GRANTED. The deadline

for Plaintiffs to file a Reply in Support of Plaintiffs’ Motion for a Preliminary

Injunction shall be extended to September 13, 2019.



SIGNED this ____
            22ndday of _________________,
                         August           2019
      Case 1:19-cv-02973-SCJ Document 80 Filed 08/22/19 Page 2 of 2




___________________________
 s/Steve C. Jones

THE HONORABLE STEVE JONES
UNITED STATES DISTRICT JUDGE




                                   1
